Case 2:20-cv-06954-GW-SK Document 33 Filed 09/15/20 Page 1 of 2 Page ID #:1067



    1   Kathryn Lee Boyd (SBN 189496)
        lboyd@hechtpartners.com
    2   Janine F. Cohen (SBN 203881)
    3   jcohen@hechtpartners.com
        Hecht Partners LLP
    4   125 Park Ave. 25th Floor
        New York, NY 10017
    5   Telephone: 212-851-6821
        Facsimile: 646-492-5111
    6
    7
    8   Attorneys for Plaintiff Plan Check Downtown
        III, LLC, and others similarly situated,
    9
                                  UNITED STATES DISTRICT COURT
   10
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
   11
   12    PLAN CHECK DOWNTOWN III, LLC, a              Case No: 2:20-cv-06954
         California limited liability company and
   13                                                 STATUS REPORT RE: DISMISSAL
         others similarly situated,
                                                      WITH PREJUDICE
   14
                            Plaintiff,
   15            v.
   16    AMGUARD INSURANCE COMPANY, a
   17    Pennsylvania company, and DOES 1 through
         20,
   18
                           Defendants.
   19
   20
   21
   22
   23

   24
   25
   26
   27
   28


                                             STATUS REPORT
Case 2:20-cv-06954-GW-SK Document 33 Filed 09/15/20 Page 2 of 2 Page ID #:1068



    1         Pursuant to the Court’s decision at the Telephonic Hearing on Defendant’s
    2   Motion to Dismiss held on September 10, 2020, Plaintiff Plan Check Downtown
    3   III, LLC hereby accepts dismissal of this action with prejudice.
    4

    5   Dated: September 15, 2020              Hecht Partners LLP
    6

    7                                          By:
    8                                            Kathryn Lee Boyd (SBN 189496)
                                                 lboyd@hechtpartners.com
    9                                            125 Park Avenue, 25th Floor
   10                                            New York, NY 10017
                                                 Telephone: 212-851-6821
   11                                            Attorneys for Plaintiff Plan Check
   12                                            Downtown III, LLC, and others
                                                 similarly situated,
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                 1
                                          STATUS REPORT
